Case 8:18-cv-00901-MSS-AAS Document 70 Filed 05/24/19 Page 1 of 1 PageID 545


                                             UNITED STATES DISTRICT COURT
                                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                                     TAMPA DIVISION

DONALD ANDERSON,                                                                                        Case No.: 8:18-cv-00901-MSS-AAS

             Plaintiff,

vs.

THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL; and WORLD
WRESTLING ENTERTAINMENT, INC.,

      Defendants.
_________________________________/

  NOTICE OF VOLUNTARY DISMISSAL OF COUNTER-CLAIM WITH PREJUDICE

             COMES NOW, Defendant, THADDEUS MICHAEL BULLARD, SR., a/k/a TITUS
O’NEIL, by and through the undersigned counsel, and hereby files this Notice of Voluntary
Dismissal of Counter-Claim (Document 28) With Prejudice filed for the instant matter on June
19, 2018.
                                                        CERTIFICATE OF SERVICE
             I HEREBY CERTIFY, that a true copy of the foregoing was served on this 24th day of
May, 2019 through E-Mail to the counsel for Plaintiff at the email address listed below.

Derek L. Metts
derek.metts@mettslegal.com
Metts Legal, P.A.
320 Maitland Avenue
Altamonte Springs, Florida 32701
Counsel for Plaintiff, Donald Anderson

                                                                              Respectfully Submitted,

                                                                              /s/ Mario E. Torres, Esquire
                                                                              MARIO E. TORRES, ESQUIRE
                                                                              FLOR IDA B AR NUMBER :                      17908
                                                                              mariotorres@torresbenet.com
                                                                              5308 Van Dyke Road
                                                                              Lutz, Florida 33558
                                                                              813.963.7770 Office | Fax
                                                                              E-Service: eservice@torresbenet.com
                                                                              www.torresbenet.com
                                                                              ATTORNEY FOR THE DEFENDANT, T.BULLARD


Notice of Voluntary Dismissal of Counter-Claim with Prejudice, :Anderson v. Bullard, et. al., Case No.: 8:18-cv-00901-MSS-AAS         1
Firm: torres|benet, p.a.; Atty: Mario E. Torres, Esq.
